DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made that the instant application is a continuation of application 15/557802, filed on 9/12/2017, which is a national stage entry of application PCT/EP2015/079282, filed on 12/10/2015, which claims priority from EP15158935, filed on 3/13/2015.  

35 USC § 101
Although the claims recite applying a model to subsets of the overlay data, the claims are not directed to a judicial exception. The claims do not recite an abstract idea, such as mathematical concepts, certain methods of organizing human activity, or mental processes as set forth in MPEP 2106.04(a)(2). Thus, the claims are patent eligible subject matter. 

Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 16, the prior art of record, either alone or in combination, fails to teach or render obvious applying, by a hardware computer, a model to subsets of the overlay data, the subsets corresponding to sub-fields within the field, to obtain model parameters among which at least one parameter is allowed to vary across the subsets, wherein the sub-fields of the field are defined based on deviations across the field associated with a property of the processed substrate. This limitation in combination with the other limitations of claim 16 render the claim non-obvious over the prior art of record.
Regarding claim 28, the prior art of record, either alone or in combination, fails to teach or render obvious apply a model to subsets of the overlay data, the subsets corresponding to sub-fields within the field, to obtain model parameters among which at least one parameter is allowed to vary across the subsets, wherein the sub-fields of the field are defined based on deviations across the field associated with a property of the processed substrate. This limitation in combination with the other limitations of claim 28 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Mos et al. (US PGPub 2008/0128642) discloses an overlay correction model (paras. [0059], [0061], [0064], [0067]-[0069], [0081]) and performing dynamic adjustments to correct for intra-field overlay errors in addition to any correction provided by the overlay correction model (Figs. 4a-5c, paras. [0067]-[0077], [0080]-[0091]), but Mos et al. does not describe or render obvious applying, by a hardware computer, a model to subsets of the overlay data, the subsets corresponding to sub-fields within the field, to obtain model parameters among which at least one parameter is allowed to vary across the subsets, wherein the sub-fields of the field are defined based on deviations across the field associated with a property of the processed substrate. 
Menchtchikov et al. (US PGPub 2011/0216294) discloses modeling intrafield correction parameters (Fig. 6, paras. [0063], [0066]), but Menchtchikov does not describe or render obvious applying, by a hardware computer, a model to subsets of the overlay data, the subsets corresponding to sub-fields within the field, to obtain model parameters among which at least one parameter is allowed to vary across the subsets, wherein the sub-fields of the field are defined based on deviations across the field associated with a property of the processed substrate. 
Tsen et al. (US PGPub 2014/0170782) discloses intra-field overlay models with differing parameters (Figs. 2E-H, paras. [0036]-[0043], [0052]), but Tsen does not disclose or render obvious applying, by a hardware computer, a model to subsets of the overlay data, the subsets corresponding to sub-fields within the field, to obtain model parameters among which at least one parameter is allowed to vary across the subsets, wherein the sub-fields of the field are defined based on deviations across the field associated with a property of the processed substrate.
Chien et al. (US PGPub 2002/0183989) discloses forming a model that includes parameters accounting for intra-field errors (Fig. 3, para. [0073], [0075]-[0079]), but Chien does not describe or render obvious applying, by a hardware computer, a model to subsets of the overlay data, the subsets corresponding to sub-fields within the field, to obtain model parameters among which at least one parameter is allowed to vary across the subsets, wherein the sub-fields of the field are defined based on deviations across the field associated with a property of the processed substrate.
Geh et al. (US PGPub 2005/0106479) discloses deriving a model for each subfield of a substrate to determine the variations in model parameters across the substrate to optimize the wafer processing (Fig. 3E, paras. [0073]-[0076]), but Geh et al. does not describe or render obvious applying, by a hardware computer, a model to subsets of the overlay data, the subsets corresponding to sub-fields within the field, to obtain model parameters among which at least one parameter is allowed to vary across the subsets, wherein the sub-fields of the field are defined based on deviations across the field associated with a property of the processed substrate.
Pierson et al. (US PGPub 2015/0241790) discloses a zonal overlay modelling technique that includes extrapolating parameter values for unmeasured fields using measured parameter values from fields within a specified zone including the unmeasured fields (Figs. 4-7, paras. [0034]-[0040]), but Pierson does not teach or suggest applying, by a hardware computer, a model to subsets of the overlay data, the subsets corresponding to sub-fields within the field, to obtain model parameters among which at least one parameter is allowed to vary across the subsets, wherein the sub-fields of the field are defined based on deviations across the field associated with a property of the processed substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882